UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)February 8, 2008 THE DIRECTV GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-31945 52-1106564 (Commission File Number) (IRS Employer Identification No.) 2230 East Imperial Highway El Segundo, California 90245 (Address of Principal Executive Offices) (Zip Code) (310) 964-5000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Compensation Grants and Awards On February 8, 2008, the Compensation Committee of the Board of Directors (the “Compensation Committee”) of The DIRECTV Group, Inc. (the “Company”) approved 2008 base salaries for the Company’s named executive officers, cash bonuses for 2007 pursuant to the Company’s Amended and Restated Executive Officer Cash Bonus Plan (“Bonus Plan”), vesting and issuance of shares of the Company’s common stock pursuant to prior performance-based restricted stock units or RSUs granted in 2004 to the Chief Executive Officer for the performance period 2004-2007 and in 2005 to the other named executive officers for the performance period 2005-2007 pursuant to the Company’s Amended and Restated 2004 Stock Plan (“2004 Stock Plan”) and grants to such other named executive officers of performance-based RSUs for the performance period 2008-2010 pursuant to the 2004 Stock Plan, as follows: NameandPositionofExecutive OfficerwiththeCompany BaseSalary for2008 CashBonus for2007 SharesToBe IssuedPursuant to2004 RSU Award SharesToBe IssuedPursuant to2005RSU Award Restricted Stock UnitGrant for2008 Chase Carey - President and Chief Executive Officer $2,304,000 $4,200,000 1,300,000 N/A (1) Bruce Churchill - President - New Enterprises and DIRECTV Latin America, LLC $1,142,000 $1,350,000 (2) 47,220 60,000 Michael Palkovic – Executive Vice President - Operations $800,000 $625,000 (2) 31,480 55,000 Larry Hunter Executive Vice President, Legal, Administration and Human Resources, General Counsel and Secretary $779,000 $625,000 (2) 39,350 55,000 Patrick Doyle - Senior Vice President and Chief Financial Officer $500,000 $325,000 (2) 23,610 30,000 (1) In August 2007, Mr. Carey received a performance-based restricted stock unit award for the performance period 2008-2010, and a stock option award, which are described in Exhibits 10.2 and 10.3 to Form 8-K of The DIRECTV Group, Inc. filed August 14, 2007 (the “August 14, 2007 8K”).No additional stock grants, restricted stock units or stock options are presently anticipated to be awarded to Mr. Carey through the term of his current Employment Agreement, which expires December 31, 2010 and which is attached as Exhibit 10.1 to the August 14, 2007 8K. (2) Shares issued pursuant to the 2004 restricted stock unit awards for each executive officer other than Mr. Carey had a three-year performance period and were issued to each executive officer in 2007 as previously disclosed in Form 8-K of The DIRECTV Group, Inc. filed February 12, 2007. In establishing the cash bonus payment to each executive officer, the Compensation Committee first determined and certified, pursuant to the terms of the Bonus Plan, that the performance target for 2007 was satisfied, so that the Company could have paid the maximum bonus under the Bonus Plan of $5 million to the Chief Executive Officer and two times base salary for each other named executive officer. The Compensation Committee exercised its discretion in establishing the amounts of individual bonus awards for each executive officer with each final bonus for 2007 being less than the maximum. The Compensation Committee took into consideration, among other things, each individual’s performance, the financial and operating performance of the Company, and stock price performance in 2007. With respect to the performance goals for RSUs granted to all the named executive officers in 2005 (other than the Chief Executive Officer), the Compensation Committee determined that, for the final year of the 2005-2007 three-year performance period, the Company, in the aggregate, fell short of the annual performance targets established by the Compensation Committee in 2005 (0.502, where 1.000 means attaining target level performance). This was averaged with the previously established annual performance factors in 2005 (1.020) and 2006 (0.838) for an overall performance equal to 0.787 for the 2005-2007 period.The 0.787 performance factor was multiplied by the number of 2005-2007 RSUs granted to each such named executive officer to determine the number of RSUs that would be converted one-for-one to shares of DIRECTV common stock and issued to each such officer. With respect to the performance goals for RSUs granted in 2006 to executive officers (other than the Chief Executive Officer), the Compensation Committee determined the results of four of the five performance factorsfor the second year of the 2006-2008 three-year performance period: net annual subscriber growth, average annual subscriber churn, average annual ARPU growth and average annual SAC. ARPU means average monthly revenue per subscriber and SAC means subscriber acquisition cost per subscriber. ARPU exceeded target while net annual subscriber growth, average annual subscriber churn and SAC fell short of target. The fifth performance factor, average annual margin improvement, will be measured based on performance comparing margin for the year ended December 31, 2005 to margin for the year ending December 31, 2008.
